Citation Nr: 1537823	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  11-21 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for a left hip disability.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for a left hip disability and assigned an initial 10 percent rating, effective August 7, 2009, based on limitation of flexion.  A March 2015 rating decision increased the rating to 30 percent based on limitation of flexion, effective August 28, 2015. 

In August 2013 and July 2014, the Board remanded this matter for additional development.


REMAND

The Veteran last underwent a VA examination to assess the severity of the service-connected left hip disability in August 2014.  Then, in a March 2015 correspondence, the Veteran asserted that the left hip disability had worsened since the last VA examination.  Specifically, the Veteran reported that he could not move his left hip and had to pick up his left hip to get in and out of vehicles and bed.  He also reported that he could not achieve flexion of the left hip more than 10 degrees.  Although not overly stale, in light of the Veteran's contentions that the service-connected left hip disability has worsened, the Board finds that a remand is necessary to schedule the Veteran for a VA examination to assess the severity of the service-connected left hip disability.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by a medical doctor with the appropriate expertise, to ascertain the severity of a service-connected left hip disability.  The examiner must review the claims file and should note that review in the report.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and previous VA examination reports.  The examiner should specifically address the following:

(a)  Set forth all current complaints, findings, and diagnoses of disabilities of the left hip. 

(b)  Conduct all necessary tests, to include X-rays, and range-of-motion and repetitive motion studies.  All ranges of motion should be expressed in degrees.

(c)  Describe any functional limitation due to pain, weakened movement, excess motion, fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically. 

(d)  Discuss whether any left hip disability is productive of any additional functional impairment.

(e)  State what impact, if any, the left hip disability has on the Veteran's occupational functioning and daily living. 

2.  Then readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

